



EXHIBIT 10.2
CONFORMED COPY


bofalogo.jpg [bofalogo.jpg]


BORROWER: Advanced Energy Industries, Inc.


GUARANTORS: UltraVolt Group, Inc.
UltraVolt, INC.
AEI US Subsidiary, LLC
AEI Global Holdings, LLC
Sekidenko, Inc.
AE Solar Energy, Inc.
    




CONTINUING AND UNCONDITIONAL GUARANTY


1. The Guaranty. For valuable consideration, the undersigned (whether one or
more than one "Guarantor") hereby unconditionally guarantees and promises to pay
promptly to Bank of America, N.A., its subsidiaries and affiliates
(collectively, "Bank"), or order, in lawful money of the United States, any and
all Indebtedness (defined below) to Bank when due, whether at stated maturity,
upon acceleration or otherwise, and at all times thereafter. The liability of
Guarantor under this Guaranty is not limited as to the principal amount of the
Indebtedness guaranteed and includes, without limitation, liability for all
interest, fees, indemnities, and other costs and expenses relating to or arising
out of the Indebtedness and for all swap, derivative, foreign exchange or hedge
or other similar transaction or arrangement (“Swap Obligations”) now or
hereafter owing from Advanced Energy Industries, Inc. ("Borrower") or any
Guarantor to Bank. No Guarantor will be deemed to be a guarantor of any Swap
Obligation to the extent that such Guarantor is not an Eligible Contract
Participant at the time such guaranty becomes effective with respect to such
Swap Obligations as set forth in the Commodities Exchange Act (7 U.S.C., Sec. 1,
et. seq.). The liability of Guarantor is continuing and relates to any
Indebtedness, including that arising under successive transactions which shall
either continue the Indebtedness or from time to time renew it after it has been
satisfied. This Guaranty is cumulative and does not supersede any other
outstanding guaranties, and the liability of Guarantor under this Guaranty is
exclusive of Guarantor's liability under any other guaranties signed by
Guarantor. If multiple entities sign this Guaranty, their obligations under this
Guaranty shall be joint and several. If multiple entities sign this Guaranty,
each entity comprising Guarantor waives any rights it has or may have under
C.R.S. § 13-50-102 or § 13-50-103 (or under any corresponding future statute or
rule of law in any jurisdiction) by reason of any release of fewer than all of
the parties comprising Guarantor. "Indebtedness" shall mean and includes (a) any
and all advances, debts, obligations and liabilities of Borrower previously, now
or later made, incurred or created, whether voluntary or involuntary and however
arising, whether due or not due, absolute or contingent, liquidated or
unliquidated, determined or undetermined, under that certain Loan Agreement
dated as of the date hereof (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Loan Agreement”;
capitalized terms used but not defined herein shall have the meanings assigned
to such terms in the Loan Agreement) among Borrower and the Bank, (b) any and
all advances, debts, obligations and liabilities of Borrower or any Guarantor
previously, now or later made, incurred or created, whether voluntary or
involuntary and however arising, whether due or not due, absolute or contingent,
liquidated or unliquidated, determined or undetermined, arising under Swap
Obligations and (c) obligations of Borrower or any Guarantor under any treasury
or cash management services, including deposit accounts, overnight draft, credit
cards, debit cards, p-cards (including purchasing cards and commercial cards),
funds transfer, automated clearinghouse, zero balance accounts, returned check
concentration, controlled disbursement, lockbox, account reconciliation and
reporting and trade finance services and other cash management services, and
whether the Borrower or any Guarantor may be liable individually or jointly with
others, or whether recovery upon such Indebtedness may be or later becomes
unenforceable.


2. Obligations Independent. The obligations under this Guaranty are independent
of the obligations of Borrower or any other guarantor, and a separate action or
actions may be brought and prosecuted against Guarantor whether action is
brought against Borrower or any other guarantor or whether Borrower or any other
guarantor be





--------------------------------------------------------------------------------





joined in any such action or actions.


3. Rights of Bank. Guarantor authorizes Bank, without notice or demand and
without affecting its liability hereunder, from time to time to:


(a) renew, compromise, extend, accelerate, or otherwise change the time for
payment, or otherwise change the terms, of the Indebtedness or any part thereof,
including increase or decrease of the rate of interest, or otherwise change the
terms of any Bank Agreements;


(b) receive and hold security for the payment of this Guaranty or any
Indebtedness and exchange, enforce, waive, release, fail to perfect, sell, or
otherwise dispose of any such security;


(c) apply such security and direct the order or manner of sale thereof as Bank
in its discretion may determine;


(d) release or substitute any Guarantor or any one or more of any endorsers or
other guarantors of any of the Indebtedness; and


(e) permit the Indebtedness to exceed Guarantor's liability under this Guaranty,
and Guarantor agrees that any amounts received by Bank from any source other
than Guarantor shall be deemed to be applied first to any portion of the
Indebtedness not guaranteed by Guarantor.


4. Guaranty to be Absolute. Guarantor agrees that until the Indebtedness has
been paid in full in immediately available funds and any commitments of Bank or
facilities provided by Bank with respect to the Indebtedness have been
terminated, Guarantor shall not be released by or because of the taking, or
failure to take, any action that might in any manner vary, discharge or
otherwise reduce, limit, or modify Guarantor's obligations under this Guaranty.
Guarantor waives and surrenders any defense to any liability under this Guaranty
based upon any such action, including but not limited to any action of Bank
described in the immediately preceding paragraph of this Guaranty. It is the
express intent of Guarantor that Guarantor’s obligations under this Guaranty are
and shall be absolute and unconditional. This is a guaranty of payment and not
merely a guaranty of collection. If this Guaranty is revoked, returned, or
canceled, and subsequently any payment or transfer of any interest in property
by Borrower to Bank is rescinded or must be returned by Bank to Borrower, this
Guaranty shall be reinstated with respect to any such payment or transfer,
regardless of any such prior revocation, return, or cancellation; and any
guaranty of any indemnities, shall survive any termination of this Guaranty. In
the event of the death of a Guarantor, the liability of the estate of the
deceased Guarantor shall continue in full force and effect as to (i) the
Indebtedness existing at the date of death, and any renewals or extensions, and
(ii) loans or advances made to or for the account of Borrower after the date of
the death of the deceased Guarantor pursuant to a commitment made by Bank to
Borrower prior to the date of such death. As to all surviving Guarantors, this
Guaranty shall continue in full force and effect after the death of a Guarantor,
not only as to the Indebtedness existing at that time, but also as to the
Indebtedness later incurred by Borrower to Bank. In the event that acceleration
of the time for payment of any of the Indebtedness is stayed upon the
insolvency, bankruptcy, or reorganization of Borrower or otherwise, all such
Indebtedness guaranteed by Guarantor shall nonetheless be payable by Guarantor
immediately if requested by Bank.


5. Guarantor's Waivers of Certain Rights and Certain Defenses. Guarantor waives:


(a) any right to require Bank to:


(i) proceed against Borrower or any other person;


(ii) marshal assets or proceed against or exhaust any security held from any of
the Borrowers or any other person;


(iii) give notice of the terms, time and place of any public or private sale or
other disposition of personal property security held from Borrower or any other
person;


(iv) take any other action or pursue any other remedy in Bank's power; or


(v) make any presentment or demand for performance, or give any notice of
nonperformance, acceleration, protest, notice of protest or notice of dishonor
hereunder or in





--------------------------------------------------------------------------------





connection with any obligations or evidences of indebtedness held by Bank as
security for or which constitute in whole or in part the Indebtedness guaranteed
hereunder, or in connection with the creation of new or additional Indebtedness,
or give any notice of acceptance of this Guaranty, or notices of any fact that
might increase Guarantor’s risk.


(b) any defense to its obligations under this Guaranty based upon or arising by
reason of:


(i) any disability or other defense of Borrower or any other person;


(ii) the cessation or limitation from any cause whatsoever, other than payment
in full, of the Indebtedness of Borrower or any other person;


(iii) any lack of authority of any officer, director, partner, agent or any
other person acting or purporting to act on behalf Borrower which is a
corporation, partnership or other type of entity, or any defect in the formation
of Borrower;


(iv) the application by Borrower of the proceeds of any Indebtedness for
purposes other than the purposes represented by Borrower to, or intended or
understood by, Bank or Guarantor;


(v) any act or omission by Bank which directly or indirectly results in or aids
the discharge of Borrower or any portion of the Indebtedness by operation of law
or otherwise, or which in any way impairs or suspends any rights or remedies of
Bank against Borrower;


(vi) any impairment of the value of any interest in any security for the
Indebtedness, including without limitation, the failure to obtain or maintain
perfection or recordation of any interest in any such security, the release of
any such security without substitution, and/or the failure to preserve the value
of, or to comply with applicable law in disposing of, any such security;


(vii) any modification of the Indebtedness, in any form whatsoever, including
any modification made after revocation hereof to any Indebtedness incurred prior
to such revocation, and including without limitation the renewal, extension,
acceleration or other change in time for payment of, or other change in the
terms of, the Indebtedness, including increase or decrease of the rate of
interest;


(viii) any requirement that Bank give any notice of acceptance of this Guaranty;


(ix) any defense based on any claim that Guarantor's obligations exceed or are
more burdensome than those of Borrower;


(x) the benefit of any statute of limitations affecting Guarantor's liability
under this Guaranty; or


(xi) any election of remedies by Bank, even though that election of remedies,
such as a non-judicial foreclosure with respect to any security for any portion
of the Indebtedness, destroys Guarantor's rights of subrogation or Guarantor's
rights to proceed against Borrower for reimbursement.


(c) until the Indebtedness has been paid in full and any commitments of Bank or
facilities provided by Bank with respect to the Indebtedness have been
terminated, even though the Indebtedness may be in excess of Guarantor’s
liability hereunder, to the extent permitted by applicable law, any right of
subrogation, reimbursement, indemnification, and contribution (contractual,
statutory, or otherwise).


No provision or waiver in this Guaranty shall be construed as limiting the
generality of any other waiver contained in this Guaranty.


6. Lien and Setoff. Guarantor grants to Bank a continuing lien, security
interest, and right of setoff as security for all of Guarantor's liabilities and
obligations to Bank, whether now existing or later arising, upon and against all
the deposits, credits, collateral and property of Guarantor (other than clients’
trust and other fiduciary accounts or escrows) now or hereafter in the
possession, custody, or control of Bank or any entity under the control of Bank
of America Corporation and its successors and assigns or in transit to any of
them. At any time, without further





--------------------------------------------------------------------------------





demand or notice (any such notice being expressly waived by Guarantor), Bank may
set off the same or any part thereof and apply the same to any liability or
obligation of Guarantor even though unmatured and regardless of the adequacy of
any other collateral securing this Guaranty. TO THE EXTENT PERMITTED BY LAW, ANY
AND ALL RIGHTS TO REQUIRE BANK TO EXERCISE ITS REMEDIES WITH RESPECT TO ANY
OTHER COLLATERAL WHICH SECURES THE LIABILITIES PRIOR TO EXERCISING ITS RIGHT OF
SET OFF WITH RESPECT TO SUCH DEPOSITS, CREDITS OR OTHER PROPERTY OF GUARANTOR,
ARE VOLUNTARILY, INTENTIONALLY, AND IRREVOCABLY WAIVED.


7. Subordination. Any obligations of Borrower to Guarantor, now or hereafter
existing, including but not limited to any obligations to Guarantor as subrogee
of Bank or resulting from Guarantor's performance under this Guaranty, are
hereby subordinated to the Indebtedness. Guarantor agrees that, if Bank so
requests, Guarantor shall not demand, take, or receive from Borrower, by setoff
or in any other manner, payment of any other obligations of Borrower to
Guarantor until the Indebtedness has been paid in full and any commitments of
Bank or facilities provided by Bank with respect to the Indebtedness have been
terminated. If any payments are received by Guarantor in violation of such
waiver or agreement, such payments shall be received by Guarantor as trustee for
Bank and shall be paid over to Bank on account of the Indebtedness, but without
reducing or affecting in any manner the liability of Guarantor under the other
provisions of this Guaranty. Any security interest, lien, or other encumbrance
that Guarantor may now or hereafter have on any property of Borrower is hereby
subordinated to any security interest, lien, or other encumbrance that Bank may
have on any such property.


8. Revocation of Guaranty.


(a) This Guaranty may be revoked at any time by Guarantor in respect to future
transactions. Such revocation shall be effective upon actual receipt by Bank, at
the address shown below or at such other address as may have been provided to
Guarantor by Bank, of written notice of revocation. Revocation shall not affect
any of Guarantor's obligations or Bank's rights with respect to transactions
committed or entered into prior to Bank's receipt of such notice, nor shall it
affect Guarantor’s obligations with respect to any indemnities, executed prior
to Bank’s receipt of such notice.


(b) Guarantor acknowledges and agrees that this Guaranty may be revoked only in
accordance with the foregoing provisions of this paragraph and shall not be
revoked simply as a result of any change in name, location, ownership or
composition or structure of Borrower, or the dissolution of Borrower.


9. Extent of Guaranty. If Guarantor is a subsidiary or affiliate of Borrower,
Guarantor's liability hereunder shall not exceed at any one time the largest
amount during the period commencing with Guarantor's execution of this Guaranty
and thereafter that would not render Guarantor's obligations hereunder subject
to avoidance under Section 548 of the Bankruptcy Code (Title 11, United States
Code) or any comparable provisions of any applicable state law, including
without limitation any law regarding fraudulent transfers.


10. Taxes.


(a) Guarantor represents and warrants that it is organized and resident in the
United States of America. All payments by Guarantor hereunder shall be paid in
full, without setoff or counterclaim or any deduction or withholding whatsoever,
including, without limitation, for any and all present and future taxes. If
Guarantor must make a payment under this Guaranty, Guarantor represents and
warrants that it will make the payment from one of its U.S. resident offices to
Bank so that no withholding tax is imposed on the payment. Notwithstanding the
foregoing, if Guarantor makes a payment under this Guaranty to which withholding
tax applies or if any taxes (other than taxes on net income (i) imposed by the
country or any subdivision of the country in which Bank's principal office or
actual lending office is located and (ii) measured by the United States taxable
income Bank would have received if all payments under or in respect of this
Guaranty were exempt from taxes levied by Guarantor's country) are at any time
imposed on any payments under or in respect of this Guaranty including, but not
limited to, payments made pursuant to this paragraph, Guarantor shall pay all
such taxes to the relevant authority in accordance with applicable law such that
Bank receives the sum it would have received had no such deduction or
withholding been made (or, if Guarantor cannot legally comply with the
foregoing, Guarantor shall pay to Bank such additional amounts as will result in
Bank receiving the sum it would have received had no such deduction or
withholding been made). Further, Guarantor shall also pay to Bank, on demand,
all additional amounts that Bank specifies as necessary to preserve the
after-tax yield Bank would have received if such taxes had not been imposed.







--------------------------------------------------------------------------------





(b) Guarantor shall promptly provide Bank with an original receipt or certified
copy issued by the relevant authority evidencing the payment of any such amount
required to be deducted or withheld.


11. Information Relating to Borrower. Guarantor acknowledges and agrees that it
has made such independent examination, review, and investigation of the Bank
Agreements as Guarantor deems necessary and appropriate, and shall have sole
responsibility to obtain from Borrower any information required by Guarantor
about any modifications to the Bank Agreements. Guarantor further acknowledges
that Bank has no duty, and Guarantor is not relying on Bank, at any time to
disclose to Guarantor any information relating to the business operations or
financial condition of Borrower. "Bank Agreements" shall mean all agreements,
documents, and instruments evidencing any of the Indebtedness, including but not
limited to all loan agreements between Borrower and Bank and promissory notes
from Borrower in favor of Bank, and all deeds of trust, mortgages, security
agreements, and other agreements, documents, and instruments executed by
Borrower in connection with the Indebtedness, all as now in effect and as
hereafter amended, restated, renewed, or superseded.


12. Borrower's Authorization. It is not necessary for Bank to inquire into the
powers of Borrower or of the officers, directors, partners, members, managers,
or agents acting or purporting to act on its behalf, and any Indebtedness made
or created in reliance upon the professed exercise of such powers shall be
guaranteed under this Guaranty, subject to any limitations on Guarantor's
liability set forth in this Guaranty.


13. Guarantor Information; Reporting to Credit Bureaus. Guarantor authorizes
Bank to verify or check any information given by Guarantor to Bank, check
Guarantor’s credit references, verify employment, and obtain credit reports.
Guarantor shall provide such financial statements and other financial
information about Guarantor as Bank may request from time to time. Guarantor
agrees that Bank shall have the right at all times to disclose and report to
credit reporting agencies and credit rating agencies such information pertaining
to the Indebtedness and/or Guarantor as is consistent with Bank's policies and
practices from time to time in effect. Guarantor acknowledges and agrees that
the authorizations provided in this paragraph apply to any individual general
partner of Guarantor.


14. Change of Status. Any Guarantor that is a business entity shall not enter
into any consolidation, merger, or other combination unless the surviving
business entity is such Guarantor or, to the extent such consolidated, merger or
other combination is permitted by the Loan Agreement, Borrower or another
Guarantor. Further, Guarantor shall not change its legal structure unless (a)
Guarantor obtains the prior written consent of Bank and (b) all Guarantors’
obligations under this Guaranty are assumed by the new business entity.


15. Remedies. If Guarantor fails to fulfill its duty to pay all Indebtedness
guaranteed hereunder or shall breach or fail to comply with any term or
provision of this Guaranty, Bank shall have all of the remedies of a creditor
and, to the extent applicable, of a secured party, under all applicable law.
Without limiting the foregoing to the extent permitted by law, Bank may, at its
option and without notice or demand:


(a) declare any Indebtedness due and payable at once;


(b) take possession of any collateral pledged by Borrower or Guarantor, wherever
located, and sell, resell, assign, transfer, and deliver all or any part of the
collateral at any public or private sale or otherwise dispose of any or all of
the collateral in its then condition, for cash or on credit or for future
delivery, and in connection therewith Bank may impose reasonable conditions upon
any such sale. Further, Bank, unless prohibited by law the provisions of which
cannot be waived, may purchase all or any part of the collateral to be sold,
free from and discharged of all trusts, claims, rights of redemption and
equities of Borrower or Guarantor whatsoever. Guarantor acknowledges and agrees
that the sale of any collateral through any nationally recognized broker-dealer,
investment banker, or any other method common in the securities industry shall
be deemed a commercially reasonable sale under the Uniform Commercial Code or
any other equivalent statute or federal law, and expressly waives notice thereof
except as provided in this Guaranty; and


(c) set off and apply any and all deposit accounts of Guarantor held by Bank or
its affiliates against any and all obligations of Guarantor owing to Bank. The
set-off may be made irrespective of whether or not Bank shall have made demand
under this Guaranty, and although such obligations may be contingent or
unmatured or denominated in a currency different from that of the applicable
deposit accounts and without regard for the availability or adequacy of other
collateral. If exercised by Bank, Bank shall be deemed to have exercised such
right of setoff and to have made a charge against any such money immediately
upon the occurrence of such default although made or entered on the books after
such default.







--------------------------------------------------------------------------------





16. Notices. All notices required under this Guaranty shall be personally
delivered or sent by first class mail, postage prepaid, or by overnight courier,
to the addresses on the signature page of this Guaranty, or sent by facsimile to
the fax number(s) listed on the signature page, or to such other addresses as
Guarantor may specify from time to time in writing. Notices and other
communications shall be effective (i) if mailed, upon the earlier of receipt or
five (5) days after deposit in the U.S. mail, first class, postage prepaid, (ii)
if telecopied, when transmitted, or (iii) if hand-delivered, by courier or
otherwise (including telegram, lettergram or mailgram), when delivered.


17. Successors and Assigns. This Guaranty (a) binds Guarantor and Guarantor's
executors, administrators, successors, and assigns, provided that Guarantor may
not assign its rights or obligations under this Guaranty without the prior
written consent of Bank, and (b) inures to the benefit of Bank and Bank's
indorsees, successors, and assigns. Bank may, without notice to Guarantor and
without affecting Guarantor's obligations, sell participations in, or assign the
Indebtedness and this Guaranty, in whole or in part and may exchange information
about Guarantor to any actual or potential participants or assignees.


18. Amendments, Waivers, and Severability. No provision of this Guaranty may be
amended or waived except in writing. No failure by Bank to exercise, and no
delay in exercising, any of its rights, remedies, or powers shall operate as a
waiver of such rights, remedies or powers, and no single or partial exercise of
any such right, remedy, or power shall preclude any other or further exercise
thereof or the exercise of any other right, remedy, or power. The
unenforceability or invalidity of any provision of this Guaranty shall not
affect the enforceability or validity of any other provision of this Guaranty.


19. Costs and Expenses. Guarantor agrees to pay all reasonable attorneys' fees
and all other costs and expenses that may be incurred by Bank (a) in the
enforcement of this Guaranty or (b) in the preservation, protection, or
enforcement of any rights of Bank in any case commenced by or against Guarantor
under the Bankruptcy Code (Title 11, United States Code) or any similar or
successor statute.


20. Representations and Warranties. When Guarantor signs this Guaranty, and
until the Indebtedness is repaid in full and any commitments or facilities
provided by Bank with respect to the Indebtedness have been terminated,
Guarantor makes the following representations and warranties:


(a) Guarantor is duly formed and existing under the laws of the state or other
jurisdiction where organized.


(b) This Guaranty, and any instrument or agreement required hereunder, are
within Guarantor's powers, have been duly authorized, and do not conflict with
any of its organizational papers.


(c) In each state in which Guarantor does business, it is properly licensed, in
good standing, and, where required, in compliance with fictitious name statutes,
except, in each case, to the extent that failure to comply could not reasonably
be expected to have a Material Adverse Effect.


(d) All financial and other information that has been or will be supplied to
Bank is sufficiently complete to give Bank accurate knowledge of Guarantor's
financial condition in all material respects, including all material contingent
liabilities. Since the date of the most recent financial statement provided to
Bank, there has been no material adverse change in the financial condition,
operations or properties of Guarantor. If Guarantor is comprised of the trustees
of a trust, the foregoing representations shall also pertain to the trustor(s)
of the trust.


(e) There is no lawsuit, tax claim or other dispute pending or threatened in
writing against Guarantor (other than warranty claims in the ordinary course of
business) which, if lost, would materially impair Guarantor's financial
condition or ability to repay the Indebtedness, except as have been disclosed in
writing to Bank.


(f) Guarantor is not in default on any obligation for borrowed money, any
purchase money obligation or any other material lease, commitment, contract,
instrument or obligation, except as have been disclosed in writing to Bank.


(g) Guarantor has no knowledge of any pending assessments or adjustments of its
income tax for any year and all taxes due have been paid, except as have been
disclosed in writing to Bank.







--------------------------------------------------------------------------------





(h) There is no event which is, or with notice or lapse of time or both would
be, a default by Guarantor under this Guaranty or under any other instrument or
agreement executed in connection with the Indebtedness or this Guaranty.


(i) Guarantor will not be rendered insolvent by the execution, delivery, and
performance of its obligations under this Guaranty.


21. Governing Law. Except to the extent that any law of the United States may
apply, this Guaranty shall be governed and interpreted according to the laws of
New York (the “Governing Law State”), without regard to any choice of law, rules
or principles to the contrary. Nothing in this paragraph shall be construed to
limit or otherwise affect any rights or remedies of Bank under federal law.


22. Venue and Jurisdiction. Guarantor agrees that any action or suit against
Bank arising out of or relating to this Guaranty shall be filed in federal court
or state court located in the Governing Law State. Guarantor agrees that Bank
shall not be deemed to have waived its rights to enforce this section by filing
an action or suit against Guarantor in a venue outside of the Governing Law
State.  If Bank does commence an action or suit arising out of or relating to
this Guaranty, Guarantor agrees that the case may be filed in federal court or
state court in the Governing Law State. Bank reserves the right to commence an
action or suit in any other jurisdiction where Borrower, any Guarantor, or any
collateral has any presence or is located. Guarantor consents to personal
jurisdiction and venue in such forum selected by Bank and waives any right to
contest jurisdiction and venue and the convenience of any such forum. The
provisions of this section are material inducements to Bank’s acceptance of this
Guaranty.


23. Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS GUARANTY OR ANY OTHER DOCUMENT EXECUTED IN CONNECTION HEREWITH OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY). EACH PARTY HERETO (a) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER, (b) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS GUARANTY AND THE OTHER DOCUMENTS CONTEMPLATED
HEREBY BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION AND (c) CERTIFIES THAT THIS WAIVER IS KNOWINGLY, WILLINGLY AND
VOLUNTARILY MADE.
24. Waiver of Class Actions. The terms “Claim” or “Claims” refer to any
disputes, controversies, claims, counterclaims, allegations of liability,
theories of damage, or defenses between Bank of America, N.A., its subsidiaries
and affiliates, on the one hand, and the parties to this Guaranty, on the other
hand (all of the foregoing each being referred to as a “Party” and collectively
as the “Parties”). Whether in state court, federal court, or any other venue,
jurisdiction, or before any tribunal, the Parties agree that all aspects of
litigation and trial of any Claim will take place without resort to any form of
class or representative action. Thus the Parties may only bring Claims against
each other in an individual capacity and waive any right they may have to do so
as a class representative or a class member in a class or representative action.
THIS CLASS ACTION WAIVER PRECLUDES ANY PARTY FROM PARTICIPATING IN OR BEING
REPRESENTED IN ANY CLASS OR REPRESENTATIVE ACTION REGARDING A CLAIM.


25. Counterparts. This Guaranty may be executed in as many counterparts as
necessary or convenient, and by the different parties on separate counterparts
each of which, when so executed, shall be deemed an original but all such
counterparts shall constitute but one and the same agreement.  Delivery of an
executed counterpart of this Guaranty (or of any agreement or document required
by this Guaranty and any amendment to this Guaranty) by telecopy or other
electronic imaging means shall be as effective as delivery of a manually
executed counterpart of this Guaranty; provided, however, that the telecopy or
other electronic image shall be promptly followed by an original if required by
the Bank.


26. Application of Singular and Plural. In all cases where there is but a single
Borrower, then all words used herein in the plural shall be deemed to have been
used in the singular where the context and construction so require; and when
there is more than one Borrower, or when this Guaranty is executed by more than
one Guarantor, the word “Borrower” or "Borrowers" and the word "Guarantor"
respectively shall mean all or any one or more of them as the context requires.


27. Final Agreement. This Agreement and any related security agreements or other
agreements





--------------------------------------------------------------------------------





required by this Agreement constitute the entire agreement between Guarantor and
Bank with respect to the subject matter of this Guaranty and with respect to the
credit facilities provided by Bank to Borrower and supersede all prior
negotiations, communications, discussions and correspondence concerning the
subject matter hereof. In the event of any conflict between this Agreement and
any other agreements required by this Agreement, this Agreement will prevail.


28. Notice of Final Agreement. THIS WRITTEN GUARANTY AND THE LOAN DOCUMENTS
EXECUTED IN CONNECTION HEREWITH REPRESENT THE FINAL AGREEMENT BETWEEN THE
PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.


THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.


 


[Signature Pages Follow]













--------------------------------------------------------------------------------





Executed this 28th day of July, 2017.






                            
ULTRAVIOLET GROUP, INC.
AE SOLAR ENERGY, INC.
                            


By: /s/ Tom McGimpsey                                                    Printed
Name: Tom McGimpsey
Title: President and Treasurer




ULTRAVOLT, INC.


By: /s/ Tom McGimpsey    
Printed Name: Tom McGimpsey
Title: President, Vice President and Treasurer


                            
AEI US SUBSIDIARY, LLC
AEI GLOBAL HOLDINGS, LLC


By: /s/ Tom McGimpsey    
Printed Name: Tom McGimpsey
Title: Manager


                            
SEKIDENKO, INC.
                            
By: /s/ Tom McGimpsey    
Printed Name: Tom McGimpsey
Title: Executive Vice President, General Counsel
and Corporate Secretary


























[Signature page to Guaranty]



